   

FEB 2 0 2019

C|erk. U S District Court
District Of Montana
Bi»|lings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
JOSHUA ABRAM DISKIN,
Defendant.

 

CR 17-60-BLG-SPW

ORDER

 

Upon the United States’ Motion for Video or Telephonic Testimony (Doc.

100) of witness, Kevin Klostermeier, and for good cause being shown,

IT IS HEREBY ORDERED that Mr. Klostermeier may testify by Video or

telephone if he is unable to drive to Billings for the suppression hearing set for

Friday, February 22, 2019 at 9:00 a.m. The United States shall make

arrangements With the U.S. District Court IT staff, Michael Cuthbert or Cecil

Chandler and Mr. Klostermeier.

The Clerk of Court is directed to notify counsel and IT staff of the making of

this Order.
. 7
DATED this 070 day of February, 2019.

A/»~/¢/.d/a:“/

'sUsAN P. WATTERS
United States District Judge

